Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 & 9, drawn to an autonomous driving assistance system for assisting driving of a vehicle, comprising: a service server that provides a service relating to the vehicle to an operation terminal; a vehicle connection server connected to the vehicle via a wireless communication route; and a plurality of control servers each communicating with the vehicle by handover and respectively controlling travel of the vehicle in different areas, wherein, when calling the vehicle parked in a predetermined area in accordance with the service provided by the service server, a control server that is associated with the predetermined area among the plurality of control servers causes the vehicle connection server connected to the vehicle to notify the vehicle of an end point, the end point being information indicating a location of the control server as a connection destination {claim 1}, classified in CPC H04W 4/029.
II. Claims 4-6 & 10, drawn to a vehicle connection server connected to a vehicle via a wireless communication route to assist driving of the vehicle, the vehicle connection server comprising: a processor; and a memory, wherein the memory stores: connection address information about a wireless communication route to each of a plurality of vehicles; and a vehicle calling application programming interface (API) that has a function of receiving a calling request to call a vehicle, the calling request being accompanied with an end point, the end point being information indicating a location of a control server as a connection destination, and when receiving a calling request to call a target vehicle among the plurality of vehicles via the vehicle calling API, the processor calls, in response to the calling request, the target vehicle via the wireless communication route with use of the connection address information associated with the target vehicle, and notifies the target vehicle of the end point {claim 4}, classified in CPC H04W 4/80.
	III. Claims 7-8 & 11, drawn to a control server that controls travel of a vehicle in a predetermined area, the control server comprising: a processor; and a memory, wherein the memory stores an end point, the end point being information indicating a location of the control server as a connection destination, and using the memory, the processor: identifies the vehicle in response to a request received from a service server that provides a service relating to the vehicle to an operation terminal; and causes a vehicle connection server connected to the vehicle via a wireless communication route to notify the vehicle of the end point {claim 7}, classified in CPC H04W 4/44.

The inventions are independent or distinct, each from the other because:
Inventions I (combination), II (subcombination) and III (subcombination) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because (Combination) Group I of Claims 1-3 & 9, drawn to an autonomous driving assistance system for assisting driving of a vehicle, comprising: a service server that provides a service relating to the vehicle to an operation terminal; a vehicle connection server connected to the vehicle via a wireless communication route; and a plurality of control servers each communicating with the vehicle by handover and respectively controlling travel of the vehicle in different areas, wherein, when calling the vehicle parked in a predetermined area in accordance with the service provided by the service server, a control server that is associated with the predetermined area among the plurality of control servers causes the vehicle connection server connected to the vehicle to notify the vehicle of an end point, the end point being information indicating a location of the control server as a connection destination {claim 1}, classified in CPC H04W 4/029.  The subcombination has separate utility such as Group II of Claims 4-6 & 10, drawn to a vehicle connection server connected to a vehicle via a wireless communication route to assist driving of the vehicle, the vehicle connection server comprising: a processor; and a memory, wherein the memory stores: connection address information about a wireless communication route to each of a plurality of vehicles; and a vehicle calling application programming interface (API) that has a function of receiving a calling request to call a vehicle, the calling request being accompanied with an end point, the end point being information indicating a location of a control server as a connection destination, and when receiving a calling request to call a target vehicle among the plurality of vehicles via the vehicle calling API, the processor calls, in response to the calling request, the target vehicle via the wireless communication route with use of the connection address information associated with the target vehicle, and notifies the target vehicle of the end point {claim 4}, classified in CPC H04W 4/80; and Group III of Claims 7-8 & 11, drawn to a control server that controls travel of a vehicle in a predetermined area, the control server comprising: a processor; and a memory, wherein the memory stores an end point, the end point being information indicating a location of the control server as a connection destination, and using the memory, the processor: identifies the vehicle in response to a request received from a service server that provides a service relating to the vehicle to an operation terminal; and causes a vehicle connection server connected to the vehicle via a wireless communication route to notify the vehicle of the end point {claim 7}, classified in CPC H04W 4/44.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464